    Case 2:16-cr-20063-NGE-DRG ECF No. 17, PageID.85 Filed 03/31/21 Page 1 of 3




                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION


UNITED STATES OF AMERICA,
                    Plaintiff,                                           Case No. 16-cr-20063
v.                                                                       Honorable Nancy G. Edmunds
ANTHONY BERNARD RICHMOND,

                    Defendant.
_______________________________/

     ORDER DENYING REQUEST FOR RECOMMENDATION FROM THE COURT [12]
               AND DENYING MOTION FOR EARLY RELEASE [13]

           On May 9, 2016, Defendant Anthony Bernard Richmond pleaded guilty to one

count of possession with intent to distribute more than 100 grams of heroin. He was

sentenced to 60 months imprisonment and began serving his sentence at FCI

Morgantown on May 31, 2017. On October 15, 2019, Defendant filed a pro se motion

requesting a recommendation from the Court that the Bureau of Prisons consider

“alternative forms of incarceration,” such as home confinement. (ECF No. 12.) On May 6,

2020, Defendant was released to home confinement where he remains presently. His

projected release date is September 1, 2021.

           After being released to home confinement, Defendant sent a letter to the Court

asking the Court to end his sentence early. (ECF No. 13.) In the letter, Defendant

indicated that his medical needs were not being met in a timely matter1 and that he was

“looking forward to getting back to work.” He attached an email from a potential employer

that offered him a job.


1
    Defendant is diabetic and concerned about sores on his foot that he alleges are caused by the tether he wears.

                                                           1
 Case 2:16-cr-20063-NGE-DRG ECF No. 17, PageID.86 Filed 03/31/21 Page 2 of 3




       On March 11, 2021, the Government responded to Defendant’s motions and

informed the Court that Defendant had indeed begun working and remains on home

confinement. (ECF No. 16.) The Government asks the Court to deny Defendant’s motions

as moot, or alternatively, for failing to exhaust the administrative remedies available.

I.     Defendant’s Motion For Release From Home Confinement

       By statute, a district court “may not modify a term of imprisonment once it has been

imposed.” 18 U.S.C. § 3582(c). But that rule comes with a few exceptions, one of which

permits compassionate release. Under this authority, a motion for reduction in sentence

for “extraordinary and compelling reasons” can be filed with the court if the Defendant has

exhausted his administrative remedies. See United States v. Alam, 960 F.3d 831, 833-35

(6th Cir. 2020)). This exhaustion requirement is not jurisdictional, but is a mandatory

condition which must be enforced if the government timely objects to the failure to

exhaust. Id. Defendant has not alleged that he submitted a request for early release to

the Bureau of Prisons, nor has he produced any documentary evidence to prove that he

has exhausted his administrative remedies. Moreover, even if he had submitted this

evidence, Defendant has not shown extraordinary and compelling reasons why he should

be released from home confinement. In his letter, Defendant asks to be released so that

he may begin working, but review of the record shows that Defendant is currently

employed.

       Based on the foregoing, Defendant’s motion for release from home confinement is

denied.




                                             2
 Case 2:16-cr-20063-NGE-DRG ECF No. 17, PageID.87 Filed 03/31/21 Page 3 of 3




II.    Defendant’s Request For A Recommendation From The Court

       Because Defendant was released to home confinement where he presently

remains, his request for a recommendation from the Court that the Bureau of Prisons

consider alternate forms of incarceration is denied as moot.

III.   Conclusion

       For the foregoing reasons, Defendant’s motions are DENIED.

       SO ORDERED.


                                      s/ Nancy G. Edmunds
                                      Nancy G. Edmunds
                                      United States District Court Judge

Dated: March 31, 2021




I hereby certify that a copy of the foregoing document was served upon counsel of record
on March 31, 2021, by electronic and/or ordinary mail.


                           s/ Lisa Bartlett
                           Case Manager




                                              3
